                                                                                      CLOSED


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



                                                :
MARIE CHARLES,                                  :
                                                :
                                     Plaintiff, :        Civil Action No. 17-706 (SRC)
                                                :
                       v.                       :                  ORDER
                                                :
CARE ONE LLC, et al.,                           :
                                                :
                                   Defendants. :
                                                :

CHESLER, District Judge

       This matter having come before this Court on the May 29, 2019 Report and

Recommendation (“R&R”) issued by Magistrate Judge Waldor [ECF No. 29]; and the Court

having reviewed the R&R; and no objections to the R&R having been filed; and for the reasons

expressed in the Opinion filed herewith,

       IT IS on this 17th day of July, 2019,

       ORDERED that Magistrate Judge Waldor’s May 29, 2019 R&R [ECF No. 29] is hereby

adopted as the opinion of the Court; and it is further

       ORDERED that Plaintiff’s Complaint be and hereby is DISMISSED WITH

PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b).




                                                           s/Stanley R. Chesler
                                                           STANLEY R. CHESLER
                                                           United States District Judge
